 SHOP RITEFOODS, INC.133Shop Rite Foods,Inc.andAmalgamatedMeat Cutters& Butcher Workmen of North America,AFL-CIO,'Petitioner and RetailClerks Union, Local No. 455,chartered by RetailClerksInternational Associa-tion,AFL-CIO,'Petitioner.Cases 23-RC-3344,23-RC-3347, and 23-RC-3390January 27, 1972SUPPLEMENTAL DECISION AND ORDERREMANDING PROCEEDING TO REGIONALDIRECTORBY MEMBERS FANNING, JENKINS, AND KENNEDYPursuant to a Decision, Order, and Direction of Sec-ond Election issued by the National Labor RelationsBoard on June 23, 1971, an election by secret ballot wasconducted in this proceeding under the direction andsupervision of the Regional Director for Region 23. Atthe conclusion of the election, the parties were fur-nished a tally of ballots in accordance with NationalLabor Relations Board Rules and Regulations, whichshowed that of approximately 387 eligible voters, 285cast valid ballots, of which 66 were for the RetailClerks, 53 for the Meat Cutters, 166 against the par-ticipating labor organizations; 22 ballots were chal-lenged; and none were void. The number of challengedballots was not sufficient to affect the election results.Thereafter, the Petitioners each filed timely objectionsto conduct affecting the results of the election.In accordance with National Labor Relations BoardRules and Regulations, the Regional Director con-ducted an investigation and, on October 13, 1971, is-sued and served upon the parties his Report andRecommendations on Objections in which he foundmerit to Retail Clerks Objection 1. He therefore foundit unnecessary to rule upon the remaining objections ofeither Petitioner.Accordingly, he recommended thatthe objection be sustained, the election be set aside, anda new election be directed. Thereafter, the Employerand the Meat Cutters filed exceptions to the RegionalDirector's Report with supporting briefs and the Em-ployer filed an opposition to Meat Cutters exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardfinds:The election in issue here was conducted among cer-tain employees of the Employer in a unit comprising 26stores in San Antonio, Universal City, Del Rio, Frede-ricksburg, and Luling, Texas. The election was held onAugust 21, 1971, in the San Antonio and UniversalCity stores and on the preceding day, August 20, in theother stores.The Employer concedes that it made captive audi-ence speeches to employees in its San Antonio stores onAugust 19, 1971, within the 24-hour period immedi-ately preceding the time the election was held in itsother stores (excluding Universal City). However, noneof the employees so addressed was scheduled to votewithin 24 hours of the Employer's speeches. The RetailClerks objected on the ground that this conduct vi-olated the rule inPeerlessPlywood Company,107NLRB 427, which prohibits election speeches tomassed groups of employees on company time within24 hours of an election. The Regional Director agreedand recommended that the election be set aside and anew election be directed without reaching the otherobjections filed by the Petitioners.We find merit to the Employer's exceptions. Where,as here, the election extends over 2 days, with em-ployees voting at separate sites, thePeerless Plywoodrule requires only that no speeches be given on com-pany time to massed assemblies of employees who arescheduled to vote within 24 hours. As there is no evi-dence of any speech made to the San Antonio em-ployees within 24 hours of the scheduled polling timefor the San Antonio employees, we shall overrule thisobjection and remand the proceeding to the RegionalDirector for appropriate action on the remaining objec-tion.'ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to the Regional Director for Re-gion 23 for consideration of the Petitioners' remainingobjections and disposition in accordance with theBoard's Rules and Regulations.Herein referred to as Meat CutterszHerein referred to as Retail Clerks.'Dixie Drive-It-Yourself System Nashville Company, Inc.,120 NLRB1608195 NLRB No. 14